
	

113 HR 4135 IH: Firearm Importation Fairness Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4135
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Simpson introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To clarify the standard required for the importation of sporting arms into the United States, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Firearm Importation Fairness Act of 2014.
		2.Findings; purposes
			(a)FindingsThe Congress finds the following:
				(1)Citizens have a fundamental, individual right, under the Second Amendment to the United States
			 Constitution, to keep and bear arms. The Supreme Court has held that the
			 right to self-defense, rather than sport is at the core of that right.
				(2)Despite the meaning of the Second Amendment as interpreted by the Supreme Court, section 925(d) of
			 title 18, United States Code, requires the Attorney General to approve the
			 importation of firearms into the United States for private ownership, but
			 generally only if the firearms are determined to be suitable for or
			 adaptable to sporting purposes.
				(3)The Executive Branch has interpreted sporting purposes in a narrow and obstructive manner, impeding firearms imports, interfering with citizens’
			 constitutional rights, and diminishing consumer choice. These
			 interpretations have resulted in bans on the importation of firearms that
			 are completely legal to make, sell, and own in the United States.
				(b)PurposesThe purposes of this Act are as follows:
				(1)To clarify the standard used to import firearms into the United States.
				(2)To make it clear that firearms imports may not be subject to discriminatory treatment, and that
			 firearms should be importable for all lawful purposes, including hunting,
			 self defense, collecting, competitive shooting, and plinking.
				(3)To prevent the further impediment of commerce by allowing faster consideration of firearm import
			 permits.
				3.Modification of standard for importation of firearms
			(a)ImportationSection 922(l) of title 18, United States Code, is amended by striking “925(d) of this chapter” and
			 inserting “925”.
			(b)ExceptionsSection 925 of such title is amended—
				(1)in subsection (a)—
					(A)in paragraph (3), by striking determined by the Attorney General to be generally recognized as particularly suitable for sporting
			 purposes and; and
					(B)in paragraph (4), by striking (A) determined by the Attorney General to be generally recognized as particularly suitable for
			 sporting purposes, or determined by the Department of Defense to be a type
			 of firearm normally classified as a war souvenir, and (B); and
					(2)by striking subsections (d) through (f) and inserting the following:
					
						(d)
							(1)Within 30 days after the Attorney General receives an application therefor, the Attorney General
			 shall authorize a firearm or ammunition to be imported or brought into the
			 United States or any possession thereof if—
								(A)the firearm or ammunition is being imported or brought in for scientific or research purposes;
								(B)the firearm is an unserviceable firearm, other than a machinegun as defined in section 5845(b) of
			 the Internal Revenue Code of 1986 (not readily restorable to firing
			 condition), imported or brought in as a curio or museum piece;
								(C)the firearm is not a firearm (as defined in section 5845(a) of such Code);
								(D)the ammunition is not armor piercing ammunition (as defined in section 921(a)(17)(B) of this
			 title), incendiary ammunition, or tracer ammunition; or
								(E)the firearm or ammunition was previously taken out of the United States or a possession by the
			 person who is bringing in the firearm or ammunition.
								(2)Within 30 days after the Attorney General receives an application therefor, the Attorney General
			 shall permit the conditional importation or bringing in of a firearm or
			 ammunition for examination and testing in connection with the making of a
			 determination as to whether the importation or bringing in of the firearm
			 or ammunition will be allowed under this subsection.
							(3)The Attorney General shall not authorize, under subsection (d), the importation of any firearm the
			 importation of which is prohibited by section 922(p)..
				(c)Domestic manufactureSection 922 of such title is amended by striking subsection (r).
			4.ApplicabilityThe amendments made by this Act shall apply to applications pending on or after the date of the
			 enactment of this Act.
		
